Citation Nr: 1026556	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to October 
1972 and from November 1978 to July 1988.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a video 
conference hearing before the Board at the RO in San Antonio, 
Texas.

In December 2009, the Board granted the Veteran's motion to 
reschedule a hearing before the Board at the RO in Muskogee, 
Oklahoma, after failing to appear for a previously scheduled one.  
However, in his September 2009 motion, the Veteran had actually 
requested that he be scheduled for a video hearing in San 
Antonio, Texas.  He was subsequently contacted by the Board in 
July 2010, and he confirmed that he now lives in Texas and would 
like to have a video hearing.  However, to date, the Veteran has 
not been afforded such a hearing.  The failure to afford the 
Veteran a hearing would amount to a denial of due process. 38 
C.F.R. § 20.904(a)(3) (2009).  Therefore, the Board finds that 
the Veteran should be scheduled for a video conference hearing 
before the Board at that RO in San Antonio, Texas.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to the San Antonio 
RO for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law Judge 
of the Board via video conference at the 
local office in accordance with his 
request.  The Veteran should be notified in 
writing of the date, time, and location of 
the hearing.  After the hearing is 
conducted, or if the Veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board in accordance with 
appellate procedures.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. T he 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


